DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non final Office Action in response to Applicant’s RCE submission filed on 3/23/2022.  Currently claims 10-27 are pending and claims 10, 16, and 22 are independent.  Claims 10, 11, 13, 14, and 16 have been amended from the original claim set dated 10/29/2021.  Claims 1-9 have been cancelled and claims 21-27 are added new.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
 



Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  

	
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 appears to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 10-27, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1:  Claim 10 and its dependent claims (claims 11-15) are directed to a statutory category, namely a system/machine.  Claim 16 and its dependent claims (claims 17-21) are directed to a statutory category, namely a system/machine.  Claim 22 and its dependent claims (claims 23-27) are directed to a statutory category, namely a system/machine.
Step 2A (Prong 1): Claims 10, 16, and 22, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to manage and analyze agendas for meetings.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a recording secretary/clerk might perform for a corporation’s board.  The abstract elements of claims 10, 16, and 22, recite in part “Access agenda…Determine amount of time…Access metadata…Cause notification…Display information…Collect data…Analyze data…”.  Dependent claims 11-15 add to the abstract idea of claim 10 the following limitations which recite in part “Determine end has been reached…Allow additional time…Adapt agenda…Select item to shorten…Determine if reoccurring item…Determine if scheduled within a predetermined amount of time…Determine topic…Add agenda item…”.  Dependent claims 17, 18, 19, 21, 23, 24, 25, and 27 add to the abstract idea of claims 16 and 22 the following limitations which recite in part “Determine Goal…Goal is specific…Goal applies to…Goal requires…”.   All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 10, 16, and 22.  Dependent claims 20 and 26 do not include any limitations that are directed toward the abstract idea and will be addresses in either the Step 2A (Prong 2) or Step 2B analysis below.
Step 2A (Prong 2):  Independent claims 10, 16, and 22, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Processors…computer readable medium…User interface… Speech recognition component…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
Dependent claims 20 and 26 add the additional element which recites in part “Device…” which again limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
  Additionally, dependent claims 11-15, 17, 18, 19, 21, 23, 24, 25, and 27 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 10, 16, and 22, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Processors…computer readable medium…User interface…Speech recognition component…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze agendas for meetings) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0041] – “The computing devices 110A-110D may be any type of computing device such as, but not limited to, desktop computers, thin clients, laptop computers, tablets, smartphones, and the like. The architecture 100 described here is not limited to use with any specific types of computing devices.”  
Dependent claims 20 and 26 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 20 and 26 include the additional element which recites in part “Device…”  This is the same additional elements that are addressed above in claims 10, 16, and 22, and are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze agendas for meetings) on a general purpose computer (See MPEP 2106.05(f)).  
Additionally, dependent claims 11-15, 17, 18, 19, 21, 23, 24, 25, and 27 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 10-27 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 11, 15, and 16 - 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson et al. (US Patent 11,307,735)
Regarding claim 10, Nelson discloses a system for adapting an agenda during a communication session, the system comprising: one or more processing units (Nelson ABS - Artificial intelligence is introduced into an electronic meeting context to perform various tasks before, during, and/or after electronic meetings. The tasks may include a wide variety of tasks, such as agenda creation, participant selection, real-time meeting management, meeting content supplementation, and post-meeting processing); and computer-readable media storing instructions that, when executed by the one or more processing units, cause the system to: access the agenda for the communication session, the agenda including a sequence of agenda items (Nelson Fig. 8 – 802); determine that a predetermined amount of time remains for a time segment assigned to a current agenda item of the sequence of agenda items (Nelson COL 10 ROW 13 - Agenda window 218 includes a visual indicator 220 that identifies a current agenda item and a timer that indicates the time remaining for the current agenda item); access metadata stored in association with the current agenda item to identify a preconfigured designation associated with the current agenda item (Nelson COL 33 ROW 39 - FIGS. 4A-D each depict second meeting content data 312 that includes a variety of meeting content metadata), the preconfigured designation indicating that the time segment assigned to the current agenda item is either or not extendable (Nelson Fig. 2C - Nelson COL 24 ROW 5 - According to one embodiment, artificial intelligence is used to provide agenda management functionality during electronic meetings. Agenda management functionality may include a wide variety of functionality that may vary depending upon a particular implementation. Example functionality includes, without limitation, enforcing time constraints for agenda items, changing designated amounts of time for agenda items {i.e. extendable or not}); and cause a notification of the predetermined amount of time to be displayed, the notification indicating whether the time segment assigned to the current agenda item is either extendable or not extendable (Nelson Fig. 2B – 2C).
Regarding claim 11, Nelson discloses the preconfigured designation indicates that the time segment assigned to the current agenda item is extendable and the instructions further cause the system to: determine that an end of the time segment assigned to the current agenda item has been reached; allow additional time for discussion of the current agenda item; and automatically adapt the agenda to account for the additional time (Nelson COL 25 ROW 17 - Speech and text recognition may be used to recognize agenda-related commands, such commands to add time to agenda items and agenda navigation commands. For example, the command “add time”, followed by a specified amount of time, adds a specified amount of time to the current agenda item. The command “add time to” followed by an agenda item and a specified amount of time, adds the specified amount of time to the specified agenda item, which may be a different agenda item than the current agenda item).
Regarding claim 15, Nelson discloses the instructions further cause the system to: determine that a topic being discussed during the time segment assigned to the current agenda item is not associated with the current agenda item; and add a new agenda item to the agenda, the new agenda item being associated with the topic (Nelson COL 25 ROW 34 - Another example of agenda-related commands are commands to delete, change or add (new) agenda items).
Regarding claim 16 and 22, Nelson discloses a method, system comprising: accessing an agenda for a communication session, the agenda including a sequence of agenda items and a behavior-related goal intended to increase participation in the communication session(Nelson Figs. 2A-2K); Serial No.: 16/660,763-5-Newport IP, LLC Atty Docket No.: MS1-9405USAtty/Agent: Jacob P. Roliwerdisplaying information associated with the agenda and the behavior-related goal within a user interface that displays content of the communication session (Nelson Figs. 2A-2K); providing speech data to a voice recognition component configured to recognize participant voices that speak an utterance during the communication session (Nelson COL 5 ROW 53 - Meeting intelligence apparatus 102 may analyze meeting content data using any of a number of tools, such as speech or text recognition, voice or face identification, sentiment analysis, object detection, gestural analysis, thermal imaging, etc.); collecting, by a processing unit, data associated with the participation in the communication session, the data indicating a number of recognized participant voices (Nelson COL 37 ROW 50 - meeting results were determined and displayed for a particular electronic meeting selected by a user. According to one embodiment, aggregate meeting results are determined across multiple electronic meetings. This allows a user to view overall meeting statistics across multiple meetings with the organization. Examples of meeting statistics include, without limitation, meeting efficiency, average participant participation rate); analyzing the data to determine that the behavior-related goal has not been satisfied (Nelson ABS - Capability is also provided to create, manage, and enforce meeting rules templates that specify requirements and constraints for various aspects of electronic meetings); and generating a notification for display, the notification indicating that the behavior-related goal has not been satisfied (Nelson COL 21 ROW 37 - the user may be notified, via the graphical user interface, that the requirement has not been satisfied, and provide an opportunity for the user to remedy the error).
Regarding claim 17 and 23, Nelson discloses the behavior-related goal is automatically determined based on an analysis of a previous communication session (Nelson COL 16 ROW 3 - Once the one or more prior electronic meetings have been identified, electronic documents for the one or more prior electronic meetings, such as the agenda and/or meeting minutes of the prior meeting, are analyzed to determine the agenda items from the one or more prior electronic meetings that were not completed, as well as action items that were created during the one or more prior electronic meetings. For example, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories. In the example depicted in FIG. 2I, the “Driver code for DMA board” and “Software Testing Schedule” agenda items were uncompleted from the First Code Review Meeting, and the “Verify requirements for Satlink—John E.” and “Investigate problems with DMA board—Susan R.” action items were assigned during or after the First Code Review Meeting).
Regarding claim 19 and 24, Nelson discloses the behavior-related goal is specific to a particular agenda item (Nelson COL 8 ROW 19 - The electronic meeting application, in conjunction with meeting intelligence apparatus 102, enforces the rules specified by the designated meeting rules templates before, during, and after electronic meetings. This may include, for example, ensuring that an agenda for an electronic meeting contains required items, that required participants are included in an electronic meeting, that required data inputs are provided, that the electronic meeting is conducted in accordance with the requirements and constraints, and that meeting results satisfy the requirements and constraints specified by a meeting rules template).
Regarding claim 19 and 25, Nelson discloses the behavior-related goal applies to each agenda item in the sequence of agenda items (Nelson COL 38 ROW 26 - As depicted in FIG. 7C, participant analysis report 720 depicts various participant metrics including a total participation time during the electronic meeting, a participation time for each agenda item discussed during the electronic meeting, a participation index, an action item completion rate, a role, and sentiment analysis results).
Regarding claim 20 and 26, Nelson discloses the notification is generated for display on a device of an organizer of the communication session (Nelson COL 21 ROW 35  - In response to determining that the total number of meeting participants selected by a user exceeds a maximum number of meeting participants specified by the meeting rules template, the user may be notified, via the graphical user interface, that the requirement has not been satisfied, and provide an opportunity for the user to remedy the error, for example, by de-selecting one or more meeting participants).
Regarding claim 21 and 27, Nelson discloses the behavior-related goal requires a predetermined number of participants in the communication session to speak (Nelson COL 9 ROW 52 - The example meeting rules may be obtained, for example, based upon industry-specific practices, or “best practices.” For example, the widely-accepted “best practices” for a particular type of engineering meeting may include a small number of participants, e.g., less than five, and that input from all meeting participants is required).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Patent 11,307,735) in view of Wynn et al. (USPGPUB 2018/0039951)

Regarding claim 12, Nelson discloses a system for adapting an agenda during a communication session, the system comprising: one or more processing units (Nelson ABS - Artificial intelligence is introduced into an electronic meeting context to perform various tasks before, during, and/or after electronic meetings. The tasks may include a wide variety of tasks, such as agenda creation, participant selection, real-time meeting management, meeting content supplementation, and post-meeting processing).
Nelson lacks selecting another agenda item to shorten to ensure the communication session ends at a scheduled time, the other agenda item being associated with metadata indicating an ability to shorten the other agenda item.
Wynn, from the same field of endeavor, teaches selecting another agenda item to shorten to ensure the communication session ends at a scheduled time, the other agenda item being associated with metadata indicating an ability to shorten the other agenda item (Wynn ¶148 - In some implementations, the notification can prompt whether the participant user wishes to extend the time period of the current agenda item, and by how much time. The participant user can input an amount of time to extend the current agenda item. In response, the system can adjust the remaining and following agenda items to stay within the designated duration of the videoconference similarly as described above).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the meeting management methodology/system of Nelson by including the computer assisted agenda techniques of Wynn because Wynn discloses “One or more features described herein allow agendas to be flexibly provided (Wynn ¶21)”.   Additionally, Nelson further details that “Artificial intelligence is introduced into an electronic meeting context to perform various tasks before, during, and/or after electronic meetings. The tasks may include a wide variety of tasks, such as agenda creation… (Nelson ABS)” so it would be obvious to consider including the additional computer assisted agenda techniques that Wynn discloses because it would provide content flexibility within the agenda creating techniques of Nelson.   
Regarding claim 13, Nelson discloses a system for adapting an agenda during a communication session, the system comprising: one or more processing units (Nelson ABS - Artificial intelligence is introduced into an electronic meeting context to perform various tasks before, during, and/or after electronic meetings. The tasks may include a wide variety of tasks, such as agenda creation, participant selection, real-time meeting management, meeting content supplementation, and post-meeting processing).
Nelson lacks the current agenda item is designated as the restricted agenda item is based on the current agenda item being a reoccurring agenda item that is part of a reoccurring communication session.
Wynn, from the same field of endeavor, teaches the current agenda item is designated as the restricted agenda item (Wynn ¶67 - For example, the user may specify in the agenda input that one or more particular agenda items have a higher priority than other agenda items in the agenda, where the higher priority causes the agenda item to be assigned an earlier position in the agenda item sequence, may prevent reduction in time duration of that agenda item {i.e. restricted}) is based on the current agenda item being a reoccurring agenda item that is part of a reoccurring communication session (Wynn ¶58 - In some implementations, priorities (e.g., priority values) can be automatically assigned to particular suggested agenda items based on one or more factors. These factors can include whether the same agenda item was in one or more previously scheduled and/or conducted videoconferences {i.e. recurring}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the meeting management methodology/system of Nelson by including the computer assisted agenda techniques of Wynn because Wynn discloses “One or more features described herein allow agendas to be flexibly provided (Wynn ¶21)”.   Additionally, Nelson further details that “Artificial intelligence is introduced into an electronic meeting context to perform various tasks before, during, and/or after electronic meetings. The tasks may include a wide variety of tasks, such as agenda creation… (Nelson ABS)” so it would be obvious to consider including the additional computer assisted agenda techniques that Wynn discloses because it would provide content flexibility within the agenda creating techniques of Nelson.   
Regarding claim 14, Nelson discloses a system for adapting an agenda during a communication session, the system comprising: one or more processing units (Nelson ABS - Artificial intelligence is introduced into an electronic meeting context to perform various tasks before, during, and/or after electronic meetings. The tasks may include a wide variety of tasks, such as agenda creation, participant selection, real-time meeting management, meeting content supplementation, and post-meeting processing).
Nelson lacks the current agenda item is designated as the extendable agenda based on a determination Newport IP, LLC46that an event associated with the current agenda item is scheduled to occur within a predetermined amount of time.
Wynn further teaches the current agenda item is designated as the extendable agenda (Wynn ¶148 - In some implementations, the notification can prompt whether the participant user wishes to extend the time period of the current agenda item) based on a determination Newport IP, LLC46that an event associated with the current agenda item is scheduled to occur within a predetermined amount of time (Wynn ¶62 - User data associated with participant users (and/or a scheduling user) can be used to determine suggested agenda items… User data can be retrieved and used which describes times and events obtained from a participant user's calendar {i.e occur with a predetermined amount of time}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the meeting management methodology/system of Nelson by including the computer assisted agenda techniques of Wynn because Wynn discloses “One or more features described herein allow agendas to be flexibly provided (Wynn ¶21)”.   Additionally, Nelson further details that “Artificial intelligence is introduced into an electronic meeting context to perform various tasks before, during, and/or after electronic meetings. The tasks may include a wide variety of tasks, such as agenda creation… (Nelson ABS)” so it would be obvious to consider including the additional computer assisted agenda techniques that Wynn discloses because it would provide content flexibility within the agenda creating techniques of Nelson.  


Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant first argues that the claimed invention is patent eleigible because it does not fall into one of the enumerated abstract idea buckets.  Examiner finds this unpersuasive because managing an agenda for a meeting is interpreted to fall directly in line with “organizing human activity.”  Specifically, the human activity is a meeting and the agenda organizes that meeting.  
Applicant also argues that the inclusion of technical features (i.e. speech recognition) establishes that the claimed invention is a technical solution to a technical problem and therefor enables the claimed invention to overcome the 101 rejection.  Examiner also finds this unpersuasive, because as addressed above in the 2B analysis, this technology is simply used to facilitate the business process of managing an agenda.  Nothing within the claims address the technical aspect of how speech recognition works or an improvement to the computer process of speech recognition.  
Applicant references 2 particular court cases which are intended to prove that the claimed invention is not an abstract idea.  The Examiner does not find these arguments persuasive.  The McRo case is not persuasive because, whereas in McRo the claimed invention is a computer related improvement to a computer specific related problem (CGI animation), the Applicant’s claimed invention is an improvement to a non-computer related problem (managing an agenda during a meeting) that at times can be facilitated through a computer.  The Enfish case also is not persuasive because, whereas in Enfish the claimed invention is an improvement to a technological device (computer), the Applicant’s claimed invention is not an improvement to a computer, but rather an improvement to an information gathering and analysis technique that happens to take place by means of a computer.  
Regarding the 35 USC § 101 Step 2B analysis, applicant argues that the identified elements are significantly more based on the Berkheimer decision.  This is unpersuasive because in both the original Office Action and in the rejection above, the identified items are found to be not significantly more because they are mere instructions to apply an exception (See MPEP 2106.05(f)) and not because they are standard, routine, and conventional (See MPEP 2106.05(d)) which the Berkheimer case is directed towards.	
Regarding the 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to metadata.  Additionally, because this is an RCE filing, Examiner conducted a full updated search and consideration.  As a result of this newly updated search and consideration, new prior art was found that more clearly discloses the claimed limitations and is now cited for the 35 USC §102 rejection.  As such, Applicant’s arguments are unpersuasive and/or moot.    

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Anonymous “Reminder in Meeting for Agenda Topics Not Addressed.” IP.com PAD IPCOM000213570D (2011) [online], [retrieved on 2022-04-27]. Retrieved from the Internet < https://priorart.ip.com/IPCOM/000213570>

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624